


--------------------------------------------------------------------------------


ASSIGNMENT OF PRODUCTION AND PROCEEDS
(Laurel County)


TO BE RECORDED IN THE REAL ESTATE RECORDS




THIS ASSIGNMENT OF PRODUCTION AND PROCEEDS (this “Assignment”) is made and
entered into effective as of January 1, 2008, by and between WILDCAT ENERGY
CORP., a Nevada corporation, with an address of P.O. Box 3008, London,
Kentucky  40743 (“Assignor”), and ENERGAS RESOURCES, INC., a Delaware
corporation, with an address of 800 NE 63rd Street, 3rd Floor, Oklahoma City,
Oklahoma County, Oklahoma  73105 (“Assignee”).
RECITALS:


A.            Pursuant to the terms and conditions of that certain Agreement of
Purchase and Sale of Assets among assignor, Assignee, TGC, Inc., and AT Gas
Gathering Systems, Inc., of even date with this Assignment, Assignee has agreed
to make a term loan in the amount of $2,200,000.00 to Assignor and (the “Loan”),
as evidenced by that certain Non-Recourse Commercial Note of even date herewith
made by Assignor to the order of Assignee in the face principal amount of
$2,200,000.00 (the “Note”).  The Maturity Date of the Note, which shall be the
Maturity Date of this Assignment, is January 1, 2010.


B.            In order to induce Assignee to make the Loan to Assignor, without
which inducement Assignee would be unwilling to take such actions, Assignor has
agreed to pledge certain proceeds as security for the Loan, as more fully
described herein.


AGREEMENT:


NOW, THEREFORE, for and in consideration of the Recitals, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.            ASSIGNMENT. To secure the full, due and punctual payment of all
indebtedness evidenced by the Note, and/or any extension or renewal thereof, as
well as all costs, taxes, assessments, charges, insurance premiums, compensation
of attorneys’ and collection fees, and the costs and indebtedness incurred and
paid hereunder, and to secure the faithful observance and performance of all of
the obligations, agreements, covenants and stipulations contained herein, in the
Loan Agreement, in the “Loan Documents,” as that term is defined in the Loan
Agreement and in the Note (collectively with the Note, the “Secured
Obligations”), Assignor declares that it hereby affects, assigns, pledges,
grants a security interest, and hypothecates unto Assignee the following rights,
interests, and properties:


1.1            Assignments. Any and all interest of Assignor in and to the
natural gas and oil wells located in Laurel County, Kentucky (the “Gas Wells”),
and other rights appurtenant thereto, as described in Exhibit A attached hereto,
whether now existing or that exist in the future. Said interests hereinafter are
collectively referred to as “Assignor’s Interest.”

 
1.2            Proceeds. The interest of Assignor in, to and under or derived
from all presently existing, or any that exist in the future, operating
agreements, oil and natural gas sales, purchase, exchange and processing
contracts and agreements, and instruments that relate to Assignor’s Interest or
to the production of oil, natural gas and other hydrocarbons from or
attributable thereto (the “Oil and Gas Agreements”) and any and all accounts,
accounts receivable, proceeds and payments generated therefrom, including but
not limited to, the working interest income from the Gas Wells and all
as-extracted collateral from the Gas Wells.


1.3            Property. Any and all interest, now or hereafter acquired, of
Assignor in and to all property and fixtures, including corporeal moveables now
or hereafter situated upon or affixed to Assignor’s Interest, the lands covered
thereby, or a unit including all or a part of such lands or the Assignor’s
Interest attributable to or dedicated to the exploration of mineral or oil and
gas rights covered or affected by Assignor’s Interest including the
participation or inclusion of any of Assignor’s Interest in any unit or units,
or any part thereof, and owned or used in connection with the exploration,
development or operation of Assignor’s Interest or for the production,
treatment, storing or transportation of oil, gas, or other minerals, including
by way of illustration only and not by way of limitation, all platforms, wells,
casing, tubing, tanks, tank batteries, separators, rods, pumps, flow lines,
water lines, gas lines, machinery, other equipment, pipelines and power lines,
and product purchase and sale contracts, permits, easements, licenses, rights of
way, surface leases, pooling and communitization agreements, gas gathering and
transmission agreements, and any and all other agreements to the extent they
pertain to the Gas Wells and all pumps, meters, casing, rods, tubing, wellhead
equipment, separators, tanks, compressors, gathering lines, flow lines, and all
other surface and down hole equipment, fixtures, gathering and treating
facilities, used in connection with the Gas Wells.


The rights, interests and properties hereinabove described or referred to under
Subsections 1.1, 1.2 and 1.3 are sometimes collectively referred to hereinafter
as the “Assigned Property.”


To the extent that the Assigned Property includes personal property or items of
personal property which are or are to become fixtures under applicable law, or
oil, gas and other minerals (including the products obtained or processed
therefrom) owned by Assignor and produced or to be produced, obtained or secured
from or attributable to or accrued or accruing to the Assignor’s Interest,
together with proceeds of every character payable therefrom, this Assignment
shall also be construed as a security agreement under the Uniform Commercial
Laws of Kentucky, and if an event of default is continuing, Assignee shall be
entitled with respect to such property to all remedies available under
applicable law.


2.            REPRESENTATIONS, WARRANTIES AND COVENANTS.


2.1            Binding Obligations. Assignor represents, warrants and covenants
that this Assignment is a legal, valid, and binding obligation of Assignor and
that no consent or other third party consent or approval related to the
Assignor’s Interest, the Oil and Gas Agreements, or otherwise is required for
Assignor to enter into this Assignment.

 
- 2 -

--------------------------------------------------------------------------------

 

2.2            Assignments. Assignor represents, warrants and covenants that (a)
the assignments thereof comprising Assignor’s Interest are in full force and
effect and have not been amended, supplemented or otherwise modified except as
disclosed to Assignee in writing, and (b) there is no currently existing default
or breach under any such assignment, nor is there currently existing any
condition or circumstance which, with the giving of notice, the passage of time,
or both, would constitute a default or breach under any such assignment.


2.3            Payments. So long as the indebtedness secured hereby or any part
hereof remains unpaid, Assignor, for itself, its successors and assigns,
covenants and agrees with Assignee as follows:


(a)            To pay and to discharge promptly, as and when due, and in apt
time to prevent and to avoid any sale or forfeiture of the Assigned Property
therefor, all taxes, assessments, forced contributions, local assessments and
governmental charges of every description, which shall, from time to time, be
legally imposed, or assessed, or levied by any lawful taxing authority, federal,
state or local, upon the Assigned Property, or any part thereof, so that the
priority of these presents, as herein stipulated for, shall at all times be duly
maintained and preserved; provided, however, that Assignor shall not be required
to pay any such taxes, assessments, or charges, so long as the validity or the
amount thereof shall be contested in good faith by Assignor in a court of
competent jurisdiction, and so long as such contestation shall remain
undetermined; but provided further that, in any such event, Assignee, at its
option, and as a condition precedent to any such contest, shall be entitled to
demand of Assignor, and Assignor hereby agrees to furnish, adequate security to
protect Assignee in the premises. In the event Assignor should, for any reason,
fail to pay promptly any such taxes, assessments, forced contributions, local
assessments and governmental charges, as and when due, Assignee shall be
authorized to pay the same with full subrogation to all rights of the taxing
authorities by reason of such payment and the amounts so paid, which sum shall
be secured by the Assignment, and Assignor, its successors and assigns,
covenants and agrees that within 10 days after payment by Assignee the amount so
paid by Assignee as aforesaid, shall become immediately due and payable and
Assignor covenants and agrees to pay same upon demand. Nothing herein contained
shall be construed, however, as making any such payments of any obligatory upon
Assignee, or as making it liable for any loss, damage or injury resulting from
any such non-payment;


(b)            Promptly to pay and to discharge all debts, claims and demands of
whatever name or nature which might by law be entitled to liens superior in rank
to that hereby created; but nothing herein contained shall be construed to
require Assignor to pay any such debt, claim or demand, so long as the validity
or amount thereof shall be contested in good faith in a competent court by
Assignor and such contestation shall remain undetermined; provided, however,
that if Assignor elects to contest any such debt, claim or demand, Assignee, at
its option, and as a condition precedent to such contest, shall be entitled to
demand of Assignor, and Assignor agrees to furnish, security satisfactory to
Assignee to protect Assignee in the premises;


(c)            To furnish to Assignee, if Assignee shall so request, periodic
statements showing that all severance taxes or any other taxes, charges or
assessments due on production of oil or other minerals attributable to
Assignor’s Interest have been properly paid;

 
- 3 -

--------------------------------------------------------------------------------

 



(d)            That Assignee will promptly correct any defect, error or omission
which may be discovered in the contents of this Assignment or in the execution
or acknowledgment thereof, and will execute and deliver any and all additional
instruments as may be required to correct such defect, error or omission or to
identify any additional properties which are or become subject to the
Assignment;


(e)            That Assignor will cause the Assigned Property, at all times
during which such property is being actively operated, to be operated in a good
and workmanlike manner in accordance with all applicable laws, rules,
regulations and orders promulgated by all duly constituted authorities and in
accordance with the provisions of the Assignor’s Interest, and will maintain all
of the Assigned Property, at all times during which such property is being
actively operated, in good operating condition, causing all necessary repairs,
renewals, replacements, additions and improvements to be promptly made;


(f)            That Assignor will observe and comply with all of the terms and
provisions, express or implied, of the Assignor’s Interest and all agreements,
pertaining thereto, and will not amend any agreement relating to the Assignor’s
Interest, so as to affect materially the value of the Assigned Property, or to
terminate any of the agreements or other instruments, or to surrender, abandon,
or release any of the Assignor’s Interest, in whole or in part.


(g)            That Assignor will forward to Assignee any and all default
notices received which apply to the Assignor’s Interest, including, but not
limited to any default notices received pursuant to any of the assignments
comprising the Assignor’s Interest.


3.            ASSIGNMENT AND PLEDGE OF PRODUCTION.


3.1            Assignment. For the purpose of additionally securing the payment
of all indebtedness and other obligations secured hereby, and to facilitate the
discharge of all such indebtedness and obligations, and as cumulative of any and
all rights and remedies herein provided for, Assignor hereby transfers, assigns,
conveys, pledges, sets over and delivers to Assignee all oil, gas and other
hydrocarbons accruing to or receivable by Assignor by virtue of its ownership in
the Assignor’s Interest (such oil, gas and other hydrocarbons hereinafter
collectively referred to as “Hydrocarbons”) and all proceeds, accounts, and
payments from the Hydrocarbons (after deduction for production and severance
taxes applicable thereto). Upon the occurrence of an Event of Default, Assignor
will promptly execute and deliver any and all transfer orders, division orders
and other instruments that may be requested by Assignee for the purpose of
effectuating the pledge and assignment made hereunder. Upon the occurrence of an
Event of Default, all parties producing, purchasing, or receiving any
Hydrocarbons or having in their possession any Hydrocarbons or proceeds
therefrom are hereby authorized and directed (until notified in writing by
Assignee that all amounts and indebtedness secured hereby have been paid) to pay
directly to Assignee, as the assignee and transferee of Assignor, in its place
and stead, the Hydrocarbons and the proceeds and accounts therefrom, and each of
them shall be fully protected in so treating and so regarding the Assignee as
such assignee and shall be under no obligation to see to the application by
Assignee of any such process received by it.

 
- 4 -

--------------------------------------------------------------------------------

 



3.2            Limited Liability. Assignee is hereby absolved from all liability
for its failure to enforce collection of the proceeds, payments or accounts
generated from the Hydrocarbons so assigned and from all other responsibility in
connection therewith. Assignor agrees to indemnify and to hold harmless Assignee
against any and all liabilities, actions, claims, judgments, costs, charges and
attorneys’ fees incurred by reason of the assertion that the Assignee has
received, either before or after the payment in full of the indebtedness secured
hereby, proceeds of Hydrocarbons claimed by third persons. Assignee shall have
the right to defend against any such claims or actions, employing attorneys of
its own selection, and Assignee shall have the right to compromise and adjust
any such claims, actions and judgments; and in addition to the rights to be
indemnified, as herein provided, all amounts paid by Assignee in compromise,
satisfaction, or discharge of any such claim, action or judgment and all court
costs, attorneys’ fees and other expenses of every character incurred shall be a
demand obligation owing by Assignor to Assignee, shall bear interest at the rate
as provided in the Note from the date of expenditure until paid, and shall
constitute a portion of the indebtedness secured by the lien evidenced by this
Assignment.


3.3            Payment. Nothing herein contained shall detract from or limit the
obligation of Assignor to make prompt payment of the Secured Obligations in
accordance with its terms and conditions.


4.            WAIVER AND PARTIAL RELEASE. Assignee may, at any time and from
time to time in writing (i) waive compliance by Assignor with any covenant
herein made by Assignor to the extent and in the manner specified in such
writing; or (ii) consent to Assignor’s commission of any act which hereunder
Assignor is prohibited from doing, or to Assignor’s failure to do an act which
hereunder Assignor is required to do, to the extent and in the manner specified
in such writing; or (iii) release any part of the Assigned Property, or any
interest therein, or any proceed of Hydrocarbons from the lien of this
Assignment. No such waiver, consent or release shall in any manner be construed
as waiving, consenting to or releasing any rights of Assignee or obligations of
Assignor hereunder except as specifically provided in writing by Assignee
hereunder.


5.            REMEDIES IN EVENT OF DEFAULT.


5.1            Event of Default. The term “Event of Default” as used in this
Assignment shall mean the occurrence of any of the following events:


(a)            Assignor and/or Other Borrowers default in the payment of
principal or interest on any of the Secured Obligations; or


(b)            Assignor defaults in the performance or observance of any term,
warranty, covenants, representation, condition or agreement contained herein; or


(c)            An event of default occurs under the Loan Agreement, Note, or any
of the other “Loan Documents,” as that term is defined in the Loan Agreement; or

 
- 5 -

--------------------------------------------------------------------------------

 

(d)            If the Assigned Property or any portion thereof, be seized in the
execution of writ of executory process, attachment, or of any other legal
process; or


(e)            Assignor becomes insolvent or makes an assignment for the benefit
of creditors; or


(f)            A receivership is appointed for any/all of the properties of
Assignor or of Assignor’s Interest in any Assigned Property; or


(g)            Assignor is adjudicated bankrupt or requests, either by way of
petition or answer, to be adjudicated a bankrupt, or for any rearrangement,
extension, reorganization or other remedy at law for the relief of debtors now
or hereafter existing, or a petition is filed by creditors of said party in
which it is sought that the party be adjudicated a bankrupt or that there be
granted with respect to said party any rearrangement, extension, reorganization,
or other relief under any bankruptcy law or under any other law for the relief
of debtors now or hereafter existing.


5.2            Acceleration. Upon the occurrence of an Event of Default, all
indebtedness secured hereby in its entirety may be accelerated and immediately
due and payable, and the liens evidenced hereby shall be subject to foreclosure
in any manner provided for herein or provided for by law.


5.3            Remedies. Upon the occurrence of an Event of Default, Assignee is
authorized prior to or subsequent to the institution of any foreclosure
proceedings to enter upon the Assigned Property, or any part thereof, and to
exercise without interference from Assignor any and all rights which Assignor
has with respect to the management, possession, operation and collection of the
Assigned Property. All costs, expenses and liabilities of every character
incurred by Assignee in managing, operating, maintaining or collecting such
properties, shall be payable upon Assignee’s demand, shall draw interest from
the date of expenditure until paid at the rate as provided in the Note, all of
which shall constitute a portion of the indebtedness secured by the lien
evidenced by this Assignment.


5.4            Foreclosure. Assignor, for itself, its successors and assigns,
hereby agrees and stipulates that it shall be lawful for, and Assignor hereby
authorizes Assignee, upon the occurrence of an Event of Default, to cause all or
any portion of the Assigned Property to be seized and sold by executory process,
without appraisement, either in its entirety or in lots or parcels, as Assignee
may determine, to the highest bidder for cash or on such terms and conditions as
Assignee in such proceedings may direct; and Assignor, for itself and its
successors and assigns, hereby acknowledges the obligations secured hereby,
whether now existing or to arise hereafter.


5.5            Proceeds of Foreclosure. The proceeds of any sale held by any
receiver or public officer in foreclosure of the liens evidenced hereby shall be
applied by Assignee in its sole and uncontrolled discretion in any order and
amount to the payment of all necessary costs and expenses incident to such
foreclosure sale, including, but not limited to, all court costs, attorney fees
and charges of every character and to the payment of the indebtedness secured
hereby, to unpaid interest and unpaid principal thereon in such order and in
such amounts as Assignee shall determine in its sole discretion; the remainder,
if any, shall be paid to Assignor, its successors or assigns, as its interests
may appear. Assignee shall have the right to become the purchaser at any sale
held by any receiver or public officer, and Assignee shall have the right to
credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid.
 
 
- 6 -

--------------------------------------------------------------------------------

 


5.6            Cumulative Remedies. All remedies herein expressly provided for
are cumulative of any and all other remedies now existing at law, and Assignee
shall, in addition to the remedies herein provided, be entitled to avail itself
of all such other remedies as may now or hereafter exist at law for the
collection of said indebtedness, the enforcement of the covenants herein, and
the foreclosure of the lien evidenced hereby.  The resort to any remedy provided
for hereunder, or provided for by law shall not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies.


5.7            Security. Assignee may resort to any security given by this
Assignment or to any other security now existing or hereafter given to secure
the payment of the indebtedness secured hereby, in whole or in part, and in such
portions and in such order as may seem best to said Assignee in its sole and
uncontrolled discretion, and any such action shall not in any manner be
considered a waiver of any of the rights, benefits or liens evidenced by this
instrument.


6.            GOVERNING LAW. This Assignment shall in all respects be construed
under the laws of the Commonwealth of Kentucky.


7.            BINDING TERMS. The terms, provisions, covenants and conditions
hereof shall be binding upon Assignor, its successors and assigns, and shall
inure to the benefit of Assignee, whether or not expressly provided for herein.


8.            RELEASE.  If the Assignor and other obligors shall pay or cause to
be paid unto the Assignee, its successors and assigns, all of the principal and
interest under all of the Secured Obligations at the time and in the manner
prescribed by the Secured Obligations, then this Assignment shall, at Assignor’s
expense, be released of record by the Assignee.


9.            COLLECTION OF PAYMENTS. If no Event of Default or default shall
have occurred under any of the Secured Obligations, this Assignment, the Loan
Agreement, or any of the other Loan Documents, as that term is defined in the
Loan Agreement, then Assignor shall be entitled to collect directly any payments
made on account of the Assigned Property.


10.            JURISDICTION.  ASSIGNOR HEREBY IRREVOCABLY AGREES AND SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN LAUREL
COUNTY, KENTUCKY, OR, AT THE OPTION OF ASSIGNEE IN ITS SOLE DISCRETION, OF ANY
STATE OR FEDERAL COURT(S) LOCATED WITHIN ANY OTHER COUNTY, STATE OR JURISDICTION
IN WHICH THE BANK AT ANY TIME OR FROM TIME TO TIME CHOOSES IN ITS SOLE
DISCRETION TO BRING AN ACTION OR OTHERWISE EXERCISE A RIGHT OR REMEDY, AND
ASSIGNOR WAIVES ANY OBJECTION BASED ON AN

 
- 7 -

--------------------------------------------------------------------------------

 

INCONVENIENT FORUM AND ANY OBJECTION TO VENUE OF ANY SUCH ACTION OR PROCEEDING.


11.            JURY TRIAL WAIVER.  ASSIGNOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
ASSIGNMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENT OR OUT OF ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER WRITTEN OR ORAL) OR ACTIONS OF
THE ASSIGNOR OR ASSIGNEE.



 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Assignment on the dates
of the acknowledgments herein below taken, to be effective for all purposes,
however, as of the dated first written above.


ASSIGNEE:                                                                                     
ASSIGNOR:
 
WILDCAT ENERGY
CORP.                                                            ENERGAS
RESOURCES, INC.


By: /s/ Blair J.
Merriam                                                 By:    /s/ George
Shaw                                                  
        Blair J.
Merriam                                                               George
Shaw
Title: V.
Pres.                                                                 Title:       President                                               
 


STATE OF Oklahoma
COUNTY OF McClain


The foregoing instrument was subscribed, sworn to and acknowledged before me on
January 17, 2008, by George Shaw, as President of Energas Resources, Inc., a
Delaware corporation, Assignor herein, on behalf of said corporation.


[AFFIX SEAL]                                                      /s/ Vicki Webb
Notary Public
My Commission Expires:8/28/2011


STATE OF Oklahoma
COUNTY OF McClain


The foregoing instrument was subscribed, sworn to and acknowledged before me on
January 17, 2008, by Blair Merriam, as V. Pres. of Wildcat Energy Corp., a
Nevada corporation, Assignee herein, on behalf of said corporation.


[AFFIX SEAL]                                                      /s/ Vicki Webb
Notary Public
My Commission Expires:8/28/2011


This Instrument Prepared By:


FROST BROWN TODD LLC


Brady W. Dunnigan
250 West Main Street, Suite 2700
Lexington, Kentucky  40507-1749
(859) 231-0000

 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A


Wells




Well
Permit No.
Quadrangle
County
Carter Coordinates
W.I.
N.R.I.
Wilkerson, Opal & Elmer #1
14392
Blackwater
Laurel
15-H-67
1400FSL, 1350FWL
100%
81.25%
Crook, Farce & Bryan #1
14740
Lily
Laurel
11-H-66
300FSL, 1050 FEL
100%
87.5%
Crook, Mark & Tammy #2*
98823
Lily
Laurel
11-H-66
1300 FSL, 1025FEL
100%
87.5%
Sulfridge, George #1
98858

Blackwater
Laurel
15-H-67
2619FSL,
1061FWL
100%
81.25%



*The Crook #2 well has a recently revised survey from Meredith Surveys that will
be used to acquire a new permit to get this well placed under TGC, Inc.’s
Bond.  Once TGC, Inc. secures a permit, it will immediately assign the well to
Wildcat Energy Corp.




Being part of the same property conveyed to Wildcat Energy Corp. by virtue of
Bill of Sale, Assignment and Assumption Agreement with Energas Resources, Inc.,
TGC, Inc., and AT Gas Gathering Systems, Inc., of even date herewith.



